DETAILED ACTION
This action is in response to the Amendment dated 13 May 2022. Claims 1 and 4-6 are amended. No claims have been added or cancelled. Claims 1-6 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objections to claim 1 are withdrawn.
Based on applicant's amendment, the objections to claim 4 are withdrawn.
Based on applicant's amendment, the rejection of claims 4-6 under 35 U.S.C. 101 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “useful” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from the rejected Claims 1 and 4 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KERR et al. (US20090322676A1) in view of ANTHONY et al. (US20050091596A1).

As to claim 1, KERR teaches a multi-process interface controller, comprising: at least one data processor; at least one touchscreen input/output device; and at least one network communication system (See Figs. 1-2, pars. 0077-0081; as taught by KERR); wherein the at least one data processor is configured to: in accordance with command signals received from the at least one input device and logical rules associated with a multi-process access control application of the multi-process interface controller, generate a list processes request command data set (See Figs. 1-2, pars. 0077-0081; Fig. 18, par. 0118, wherein the zoom functionality of the electronic device may also be applied to any suitable display of a plurality of elements (e.g., options, icons or thumbnail images). For example, zoom functionality may be applied to a thumbnail listing of photographs; as taught by KERR); using the at least one network communication system, route the list processes request command data set to a multi-process host system (See Figs. 4-5 and 59-61, par. 0242, wherein the user may provide an OPTIONS instruction using an input mechanism on wand 6140 (e.g., input mechanism 208, FIG. 2); as taught by KERR); receive from the same or another multi-process host system, via the same or another network communication system and in response to the list processes request command data set, an available process list data set comprising data representing a listing of games or other processes (See par. 0118, wherein Display 1800 may include listing 1802 of images. The listing 1802 may be displayed as part of an album, a folder for organizing images, or as a set of icons for accessing electronic device operations; as taught by KERR); in accordance with logical rules associated with the same or another control application, generate display command signals useful for generating and displaying a graphical representation of at least a portion of a two-dimensional table or matrix of a plurality of identifiers associated with at least a portion of data processes associated with identifiers comprised by the available process list data set (See par. 0118, wherein FIG. 18 is an illustrative display screen of a plurality of images; as taught by KERR); in response to a scroll navigation command signal received from a same or other input device, generate display command signals useful for generating and displaying a graphical representation of at least a different portion of the two- dimensional table or matrix, comprising identifiers associated at least partly with a different portion of data processes associated with identifiers comprised by the available process list data set, the at least partly different portion of data processes corresponding to data processes associated with different values according to at least a first of the two dimensions (See Figs. 34-41, par. 0155, wherein FIGS. 34 and 35 are illustrative display screens of displays that may be scrolled horizontally in the left and right directions; as taught by KERR); in response to a second navigation command signal received from a same or other input device, generate display command signals useful for generating and displaying a graphical representation of at least another different portion of the two-dimensional table or matrix, comprising identifiers associated at least partly another different portion of data processes associated with identifiers comprised by the available process list data set, the at least partly different portion of data processes corresponding to data processes associated with different values according to at least a second of the two dimensions (See Figs. 34-41, par. 0160, wherein FIGS. 38 and 39 are illustrative display screens of displays that may be scrolled vertically in the up and down directions; as taught by KERR).
KERR does not teach if the display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the first of the two dimensions, including in the identifiers associated with the different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the first dimension; and if the second display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the second of the two dimensions, including in the identifiers associated with the other different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the second dimension. 
In similar field of endeavor, ANTHONY teaches if the display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the first of the two dimensions, including in the identifiers associated with the different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the first dimension; and if the second display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the second of the two dimensions, including in the identifiers associated with the other different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the second dimension (See Figs. Figs. 4-8 and 11-13, pars. 0061-0071, for examples fig. 13, par. 0071 where time is the ordering attribute, the range may be the minimum date to the maximum date of the timeline; or fig. 11, par. 0063, where side B contains fewer icons, and as a result, the end of the timeline 1112 falls within the visible area; as taught by ANTHONY).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KERR multi-process interface controller to include the teachings of ANTHONY where if the display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the first of the two dimensions, including in the identifiers associated with the different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the first dimension; and if the second display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the second of the two dimensions, including in the identifiers associated with the other different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the second dimension. Such a person would have been motivated to make this combination because although these older techniques are useful in organizing smaller grouping of files and folders, as the number of files increases, these techniques become less and less effective. Thus, there is a need for an improved way to organize and display files that overcomes these and other limitations found in the prior art (ANTHONY, par. 0008).



As to claim 2, KERR and ANTHONY teach the limitations of claim 1. ANTHONY further teaches in response to a command signal received from the same or another input device, initiate a data process identified by the command signal (See Fig. 6, par. 0047, wherein if an icon 606 a in the focal group 509 represents a file, double-clicking the file will cause the system to attempt to open the file; as taught by ANTHONY).
As to claim 4, KERR teaches a non-transitory machine-interpretable media comprising data representing instructions for causing at least one processor of a multi-process interface controller to: in accordance with command signals received from at least one input device of the multi-process interface controller and logical rules associated with a multi-process access control application of the multi-process interface controller, generate a list processes request command data set (See Figs. 1-2, pars. 0077-0081; Fig. 18, par. 0118, wherein the zoom functionality of the electronic device may also be applied to any suitable display of a plurality of elements (e.g., options, icons or thumbnail images). For example, zoom functionality may be applied to a thumbnail listing of photographs; as taught by KERR); using at least one network communication system of the multi-process interface controller, route the list processes request command data set to a multi-process host system (See Figs. 4-5 and 59-61, par. 0242, wherein the user may provide an OPTIONS instruction using an input mechanism on wand 6140 (e.g., input mechanism 208, FIG. 2); as taught by KERR); receive from the same or another multi-process host system, via the same or another network communication system and in response to the list processes request command data set, an available process list data set comprising data representing a listing of games or other processes (See par. 0118, wherein Display 1800 may include listing 1802 of images. The listing 1802 may be displayed as part of an album, a folder for organizing images, or as a set of icons for accessing electronic device operations; as taught by KERR); in accordance with logical rules associated with the same or another control application, generate display command signals useful for generating and displaying a graphical representation of at least a portion of a two-dimensional table or matrix of a plurality of identifiers associated with at least a portion of data processes associated with identifiers comprised by the available process list data set (See par. 0118, wherein FIG. 18 is an illustrative display screen of a plurality of images; as taught by KERR); in response to a scroll navigation command signal received from a same or other input device, generate display command signals useful for generating and displaying a graphical representation of at least a different portion of the two- dimensional table or matrix, comprising identifiers associated at least partly with a different portion of data processes associated with identifiers comprised by the available process list data set, the at least partly different portion of data processes corresponding to data processes associated with different values according to at least a first of the two dimensions (See Figs. 34-41, par. 0155, wherein FIGS. 34 and 35 are illustrative display screens of displays that may be scrolled horizontally in the left and right directions; as taught by KERR); in response to a second navigation command signal received from a same or other input device, generate display command signals useful for generating and displaying a graphical representation of at least another different portion of the two-dimensional table or matrix, comprising identifiers associated at least partly another different portion of data processes associated with identifiers comprised by the available process list data set, the at least partly different portion of data processes corresponding to data processes associated with different values according to at least a second of the two dimensions (See Figs. 34-41, par. 0160, wherein FIGS. 38 and 39 are illustrative display screens of displays that may be scrolled vertically in the up and down directions; as taught by KERR).
KERR does not teach if the display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the first of the two dimensions, including in the identifiers associated with the different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the first dimension; and if the second display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the second of the two dimensions, including in the identifiers associated with the other different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the second dimension. 
In similar field of endeavor, ANTHONY teaches if the display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the first of the two dimensions, including in the identifiers associated with the different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the first dimension; and if the second display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the second of the two dimensions, including in the identifiers associated with the other different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the second dimension (See Figs. Figs. 4-8 and 11-13, pars. 0061-0071, for examples fig. 13, par. 0071 where time is the ordering attribute, the range may be the minimum date to the maximum date of the timeline; or fig. 11, par. 0063, where side B contains fewer icons, and as a result, the end of the timeline 1112 falls within the visible area; as taught by ANTHONY).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KERR multi-process interface controller to include the teachings of ANTHONY where if the display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the first of the two dimensions, including in the identifiers associated with the different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the first dimension; and if the second display signal command generated in response to the scroll navigation command includes at least one of a minimum or a maximum value associated with least the second of the two dimensions, including in the identifiers associated with the other different portion of data processes at least one identifier associated with a maximum or minimum value, respectively, of the second dimension. Such a person would have been motivated to make this combination because although these older techniques are useful in organizing smaller grouping of files and folders, as the number of files increases, these techniques become less and less effective. Thus, there is a need for an improved way to organize and display files that overcomes these and other limitations found in the prior art (ANTHONY, par. 0008).

As to claim 5, KERR and ANTHONY teach the limitations of claim 4. ANTHONY further teaches in response to a command signal received from the same or another input device, initiate a data process identified by the command signal (See Fig. 6, par. 0047, wherein if an icon 606 a in the focal group 509 represents a file, double-clicking the file will cause the system to attempt to open the file; as taught by ANTHONY).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KERR et al. (US20090322676A1) in view of ANTHONY et al. (US20050091596A1) and further view of GARSIDE et al. (US20130063443A1).

As to claim 3, KERR and ANTHONY teach the limitations of claim 1. KERR and ANTHONY do not teach wherein the at least one data processor is configured to generate at least one secondary image display data set comprising references to a plurality of data processes associated with at least one row and at least one column adjacent to a displayed portion of a two-dimensional table of data processes, and store the at least one secondary image display data set in cache memory associated with the at least one display.
In similar field of endeavor, GARSIDE teaches wherein the at least one data processor is configured to generate at least one secondary image display data set comprising references to a plurality of data processes associated with at least one row and at least one column adjacent to a displayed portion of a two-dimensional table of data processes, and store the at least one secondary image display data set in cache memory associated with the at least one display (See Fig. 3, par. 0041-0045, for example par. 0041, wherein the tile cache 112 includes tile slots 302, which are representative of locations in the tile cache 112 that store tile content for the tiles 108 as well as other tiles. Thus, in implementations each of the tiles 108 has a corresponding tile slot in the tile slots 302 that can be accessed to retrieve content for the tile; as taught by GARSIDE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KERR and ANTHONY apparatus to include the teachings of GARSIDE, wherein the at least one data processor is configured to generate at least one secondary image display data set comprising references to a plurality of data processes associated with at least one row and at least one column adjacent to a displayed portion of a two-dimensional table of data processes, and store the at least one secondary image display data set in cache memory associated with the at least one display. Such a person would have been motivated to make this combination as presenting the additional content to the user typically involves retrieving the additional content from some type of storage, converting the additional content into a form that can be displayed, and then displaying the additional content to the user. This process can consume significant resources and if resources are not sufficient, the quality of the navigation experience can be diminished (GARSIDE, par. 0002).


As to claim 6, KERR and ANTHONY teach the limitations of claim 1. KERR and ANTHONY do not teach configured to cause the at least one data processor to generate at least one secondary image display data set comprising references to a plurality of data processes associated with at least one row and at least one column adjacent to a displayed portion of a two- dimensional table of data processes, and store the at least one secondary image display data set in cache memory associated with the at least one display.
In similar field of endeavor, GARSIDE teaches configured to cause the at least one data processor to generate at least one secondary image display data set comprising references to a plurality of data processes associated with at least one row and at least one column adjacent to a displayed portion of a two- dimensional table of data processes, and store the at least one secondary image display data set in cache memory associated with the at least one display (See Fig. 3, par. 0041-0045, for example par. 0041, wherein the tile cache 112 includes tile slots 302, which are representative of locations in the tile cache 112 that store tile content for the tiles 108 as well as other tiles. Thus, in implementations each of the tiles 108 has a corresponding tile slot in the tile slots 302 that can be accessed to retrieve content for the tile; as taught by GARSIDE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KERR and ANTHONY non-transitory machine-interpretable media to include the teachings of GARSIDE, configured to cause the at least one data processor to generate at least one secondary image display data set comprising references to a plurality of data processes associated with at least one row and at least one column adjacent to a displayed portion of a two- dimensional table of data processes, and store the at least one secondary image display data set in cache memory associated with the at least one display. Such a person would have been motivated to make this combination as presenting the additional content to the user typically involves retrieving the additional content from some type of storage, converting the additional content into a form that can be displayed, and then displaying the additional content to the user. This process can consume significant resources and if resources are not sufficient, the quality of the navigation experience can be diminished (GARSIDE, par. 0002).

Response to Arguments
Applicant's arguments, filed 13 May 2022, have been fully considered but they are not persuasive.
Applicant argues that [“With respect to the objections stated at paragraph 8, Applicant respectfully submits that the claims are clear and unambiguous as presented: the cited clause of claims 1 and 8 does not merely refer to "the signals," rather the clause recites the signals representing the process initiation command", which Applicant believes is clear as stated”(Page 7)]. Examiner notes that there is no mention of “signal” in paragraph 8 of the Office Action. Moreover, the application has only 6 claims, not 8 as stated above. Therefore, Examiner notes that this paragraph does not pertain to this application. Examiner also notes there was a 112(b) rejection of claims 1-6 for citing the relative term “useful” that was not addressed in the Applicant’s arguments. 
Applicant further argues that [“Anthony only contemplates a linear array with definite starting and stopping points. It is possible that Anthony might display, in a small enough array, both a minimum and a maximum time, but it does not allow looping from a maximum value back to a minimum value, or from a minimum value back to a maximum value, for continued display, as recited in each of Applicant's claims as explained in plain language at paragraph [0049] of the Application as filed: ‘[0049] Any suitable touchscreen or other scrolling techniques can be used, including for example swiping of a finger to initiate motion, use of finger- swiping rate to determine scrolling speed, 'inertial' effects of the wheel, etc. When a user has scrolled in any direction far enough to exhaust the listing of games, the 30 controller can return to the top of the listing and start again, for example through the use of image 'wrapping' techniques as shown in Figures conceptually in 6 and 7’”(Page 9)]. Examiner respectfully disagrees.
Examiner notes that par. 0049 of the applicant’s description discloses “'wrapping' techniques”, “scrolling speed” and “'inertial' effects of the wheel”. Applicant then argues “looping from a maximum value back to a minimum value, or from a minimum value back to a maximum value, for continued display, as recited in each of Applicant's claims” (see above). However, none of applicant’s claims recite any of “'wrapping' techniques”, “scrolling speed” and “'inertial' effects of the wheel”. That’s the reason they have not been addressed in the previous Office Action. In any case, one of the prior art made of record but not relied upon as considered pertinent to applicant's application from the last Office Action (DeWeese: US20160291846A1), discloses “wrapping” effect of a carousel of images as recited in par. 0049 of the applicant’s specification (see fig. 1). Therefore, ‘wrapping’ has been disclosed by prior art.
Thus, KERR and ANTHONY adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).
Finally, applicant argues that [“it is questionable whether it is fair to combine Kerr, Anthony, and Goodside to patch together a map to Applicant's claims, even if all of the limitations were taught, as none of Peck, Anthony, or Goodside is concerned with control of multiple gaming applications, in as much as they are centered on photograph libraries and the like”(Page 10)]. Examiner respectfully disagrees.
The applicant’s specification recites “The present disclosure relates to improved electronic interface controllers for data processors, and more particularly to interface controllers configured to enable a user of a touchscreen or other interactive device to identify and selectively invoke one or more data processing applications controlled by the interactive device” (par. 0002: “FIELD OF THE INVENTION”). Therefore, the specification broadly refers to invoking one or more “data processing applications” (emphasis added). Thus, the applications could be gaming or non-gaming applications. Furthermore, the third limitation in claim 1 recites “receive from the same or another multi-process host system, via the same or another network communication system and in response to the list processes request command data set, an available process list data set comprising data representing a listing of games or other processes” (emphasis added).
KERR teaches a remote wand wherein “the user may use the wand to control a plurality of operations and applications that may be available from the media system, including for example zoom operations, a keyboard application, an image application, an illustration application, and a media application” (Abstract). ANTHONY teaches a 3D viewer of data collections wherein “a timeline is provided for displaying files and folders. The timeline may include a focal group that displays detailed information about its contents to the user. Remaining items on the timeline are displayed in less detail and may be positioned to appear further away from the user” (Abstract). 
One of ordinary skill in the art would have been motivated to combine teaching of KERR with those of ANTHONY because the older techniques are useful in organizing smaller grouping of files and folders, but as the number of files increases, these techniques become less and less effective. Thus, there is a need for an improved way to organize and display files that overcomes these and other limitations found in the prior art (ANTHONY, par. 0008).
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20060004873A1
2005-07-29
Carousel control for metadata navigation and assignment
US20130263024A1
2013-01-18
Organizing and Recalling Website Commands in a Website Under Contruction
US20160196010A1
2016-02-26
Personal Wireless Navigation System
US20160291846A1
2015-03-31
Generating carousel user interface with graphics processing unit


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174